DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejection of claims 1-7, 9-13 and 18-22 under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, as stated in paper dated 07/19/2021 and upheld in paper dated 10/29/2021, is withdrawn in view of applicant’s amendments to the claims in paper dated 04/26/2022.  

Double Patenting
The rejection of claims 1-7, 9-13 and 18-22 on the grounds of nonstatutory double patenting as being unpatentable over claims of US Patent No. 10435370, as stated in paper dated 10/29/2021, is withdrawn in view of applicant’s terminal disclaimer dated 04/26/2022.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection of claims 1-7, 9-13 and 18-22 on the grounds of nonstatutory double patenting as being unpatentable over claims1-22 of U.S. Patent No. 10981874, as stated in paper dated 10/29/2021, is upheld.

Applicant argues in paper dated 04/26/2022, that the ordinary skilled artisan would not recognize that the treatment of inflammation associated with colon carcinoma or with an autoimmune disease would be linked to the treatment of inflammation associated with psoriasis, dermatitis, eczema, bronchitis and asthma.  However, applicant teaches in paragraph 163 of US Patent 10981874 that 
    PNG
    media_image1.png
    140
    584
    media_image1.png
    Greyscale
Since an inflammatory disease is known to the ordinary artisan as psoriasis, bronchitis or the inflammation associated with Alzheimer’s disease, Parkinson or Multiple Sclerosis, that a teaching of the treatment of bronchitis equates to the treatment of the inflammation associated with MS or other disease listed in the instant claims.  Due to this, the claims of the 10981874 patent make obvious the instant claims.  The rejection is upheld.  

New Grounds of Rejection
Claims 1-7, 9-13 and 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 20210087145. The PGPub 145 claims a method of treating an inflammatory disease comprising inflammation associated with IBD, Crohn’s disease or ulcerative colitis using a compound that is fully encompassed by the instant Markush of claim 1 and specifically named in instant claim 18.   
This is a provisional nonstatutory double patenting rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-F 8am-4pm Eastern, Telework Home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625